DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
The amendment to Claims 1, 3, 4, 6, 7, 9-4, and 16 cancellation of Claims 2 and 5, and addition of new Claim 17 is acknowledged.
The lack of Priority and 112(f) Claim interpretation were not challenged and stand.
The amendment overcomes the Claim Rejection under 35 USC § 101 and prior art Claim rejection. The cancelation of Claim 5 overcomes the Claim Rejection under 35 USC § 112(b) of Claim 5. Claim 7 was amended, but it does not overcome its indefiniteness. An Examiner’s amendment is proposed to overcome the outstanding issues.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty Oren Reches (Reg. No. 53,506) on 8/13/2022.
The application has been amended as follows: 
Claim 7 has been amended to:
7. The method according to claim 6, comprising determining a similarity threshold that associated with the certain precious gem, wherein the similarity threshold is a minimal number of indexes that appear in the certain precious gem signature and also appear in a reference signature of a precious gem that is compared to the certain precious gem signature.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the provisional application, Application No. 62/869565, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The subject matter claimed in the present application is new and has no support in the disclosure of the prior filled application Accordingly, claims 1-16 are not entitled to the benefit of the prior application.

Allowable Subject Matter
Claims 1, 3, 4, and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Blodget (US 2006/0074588 A1) discloses a method for generating a highly distinctive signature of a certain precious gem (Fig. 9, see insert, by means of device of Fig. 7), the method comprises or a non-transitory computer readable medium (Fig, 9, in view of [00259], “program instructions are embedded within one or more optical, magnetic or other storage device for providing instructions to processor based electronic, optical, mechanical, digital or other systems and equipment for performing the preferred and alternative methods of the invention”) for generating a highly distinctive signature of a certain precious gem, the non-transitory computer readable medium stores instructions for:
generating, a certain precious gem signature of the certain precious gem (Fig. 9, 304, 306);
finding, out of a group of reference precious gems, other precious gems having other precious gem signatures (Fig. 9, 308, Table 1, [0076]-[0077]); wherein the finding comprises calculating similarities between the certain precious gem signature and reference precious gem signatures of the reference precious gems of the group (calculate the metric results, [0111], by means of modeling architecture 118 (which may include a simulation engine 120 and a number of cut-related metrics, algorithms, and/or calculations 122), [0188]; appearance algorithm (such as a brightness metric, a fire metric, and/or a scintillation calculation), [0195]); and
generating a new certain precious gem signature that significantly differs from signatures of the other precious gems (Fig. 9, 314, generates scores for the different cut components and processes the scores to arrive at an overall cut grade, [0018]).

Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for generating a highly distinctive signature of a certain precious gem comprising “generating, based on the image of the certain precious gem, a certain precious gem signature of the certain precious gem; wherein the certain gem signature comprises indexes for retrieving elements of a tensor that is generated in response to the sensing of the image of the certain precious gem, the tensor comprises multiple values per each image segments of multiple image segments of the image of the certain precious gem,” “wherein a similarity between the certain precious gem signature and any reference precious gem signature is determined based a number of indexes of a same value that appear in the certain precious gem signature and in the reference precious gem signature,” and “wherein the generating comprises removing from the certain precious gem signature at least one non-distinctive index that does not differentiate the certain precious gem from best matching reference precious gems, the best matching reference precious gems are selected of the group of reference precious gems and are more similar to the certain precious gem than other reference precious gems of the group” in combination with the rest of the limitations of the above claims.

Regarding Independent Claim 16, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a non-transitory computer readable medium for generating a highly distinctive signature of a certain precious gem comprising “generating, based on the image of the certain precious gem, a certain precious gem signature of the certain precious gem; wherein the certain gem signature comprises indexes for retrieving elements of a tensor that is generated in response to the sensing of the image of the certain precious gem, the tensor comprises multiple values per each image segments of multiple image segments of the image of the certain precious gem,” “wherein a similarity between the certain precious gem signature and any reference precious gem signature is determined based a number of indexes of a same value that appear in the certain precious gem signature and in the reference precious gem signature,” and “wherein the generating comprises removing from the certain precious gem signature at least one non-distinctive index that does not differentiate the certain precious gem from best matching reference precious gems, the best matching reference precious gems are selected of the group of reference precious gems and are more similar to the certain precious gem than other reference precious gems of the group” in combination with the rest of the limitations of the above claims.

Claims 3, 4, 6-15, and 17 are allowable at least based upon their dependence on Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,601,395 A discloses stone signatures and what makes them different.
US 2007/0294187 A1 discloses a system and method for anomaly detection in diamonds.
US 2010/0010752 A1 and US 2010/0010751 A1 disclose systems and methods for gemstone grading.
US 2018/0342053 A1, US 2010/0111354 A1, US 8,270,762 B1, US 6,239,867 B1, US 6,980,283 B1, US 9,222,893 B2 disclose the use of image segmentation for grading of gems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877